Citation Nr: 0023907	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  99-09 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUE

Entitlement to a compensable evaluation under the provisions 
of 38 C.F.R. § 3.324


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1969 to 
June 1971.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(ROIC) in St. Paul, Minnesota.

The Board initially notes that although the veteran submitted 
his substantive appeal with respect to the July 1997 rating 
decision denying entitlement to a compensable evaluation 
under the provisions of 38 C.F.R. § 3.324 in April 1999, his 
substantive appeal was received within 60 days of the 
issuance of a February 1999 Supplemental Statement of the 
Case, which in turn was issued in response to additional 
medical evidence received within the 60-day period following 
the issuance of a November 1998 Statement of the Case.  
Accordingly, the veteran's appeal with respect to the issue 
listed on the title page of this action is timely.  See 
VAOPGCPREC 9-97 (February 11, 1997).

The Board also notes that the veteran was issued a Statement 
of the Case in November 1998 in response to his disagreement 
with a July 1997 rating decision denying entitlement to a 
permanent and total disability rating for pension purposes, 
but that entitlement to the referenced benefit was granted in 
February 1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is service-connected for residuals of a left 
fifth finger dislocation and for a scar of the right wrist; 
both disabilities are evaluated as noncompensably disabling.

3.  The veteran's service-connected disabilities do not 
interfere with normal employability.


CONCLUSION OF LAW

The requirements for a compensable evaluation under the 
provisions of  38 C.F.R. § 3.324 have not been met.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.324 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).  In 
this regard the Board notes that the veteran is apparently in 
receipt of disability benefits from the Social Security 
Administration (SSA).  While records from that agency have 
not been obtained, the veteran has not alleged that SSA is in 
possession of medical evidence not already on file, nor 
indicated that any records in the possession of SSA are 
germane to the instant appeal.  The Board therefore concludes 
that further delay of the appellate process for the purpose 
of securing records from SSA is not warranted.

Factual background

Service connection is in effect for residuals of a left fifth 
finger dislocation and for a scar of the right wrist; both 
disabilities are evaluated as noncompensably disabling.

On file are VA medical records for 1995 to January 1998 which 
are entirely negative for any complaints, treatment or 
findings with respect to the veteran's service-connected 
disabilities.  The records document treatment for several 
significant physical and psychiatric disabilities, and the 
veteran's treating physicians concluded that he was unable to 
work secondary to his psychiatric symptoms.  The veteran 
reported that he had been unemployed since his last employer 
went out of business, and that he had a sales background.

In a May 1995 statement, the veteran indicated that his hand 
injury was painful and affected the mobility of the hand.

The veteran was afforded a VA examination in December 1998, 
at which time he reported that he was left-handed.  He 
complained of some discomfort in his left fifth finger, 
particularly with exposure to cold weather, and he indicated 
that the finger experienced slight swelling as well as 
soreness and pain with overuse.  However, he denied any 
significant loss of finger motion and he stated that since he 
wrote with his right hand, the reported discomfort did not 
interfere with any writing activities.  The veteran denied 
experiencing any problems with his right wrist scar.  
Physical examination and X-ray studies of the left fifth 
finger were unremarkable, except for the presence of some 
discomfort with range of motion testing.

On VA psychiatric examination in December 1998, the veteran 
reported that he last worked in 1994 when his employer became 
bankrupt.  He indicated that he had been unable to work since 
that time secondary to sleep problems and depression.

Analysis

According to 38 C.F.R. § 3.324, a 10 percent evaluation may 
be applied whenever a veteran has two or more separate 
permanent service-connected disabilities, evaluated as 
noncompensably disabling, of such character as clearly to 
interfere with normal employability.  The 10 percent 
evaluation may not be applied in combination with any other 
rating.  Id.

Although the veteran exhibits some discomfort of his left 
fifth finger with range of motion testing, the medical 
evidence shows that his range of finger motion remains 
unaffected, and physical examination of the digit in December 
1998 was otherwise normal.  More importantly, the veteran has 
not demonstrated any significant functional impairment 
associated with the left fifth finger, and has denied any 
impairment associated with his right wrist scar.  VA medical 
records for the period covering 1995 to January 1998 are 
completely negative for any complaints associated with either 
of his service-connected disabilities, and while the veteran 
has remained unemployed since 1994, he has neither provided 
nor identified medical or employment records supportive of 
his claim, nor has he indicated how his service connected 
disabilities, as opposed to his nonservice-connected physical 
and psychiatric disorders, have interfered with his 
employment.  Under these circumstances, the Board must 
conclude that the preponderance of the evidence is against 
the veteran's claim for a compensable evaluation under the 
provisions of 38 C.F.R. § 3.324.


ORDER


Entitlement to a compensable evaluation under the provisions 
of 38 C.F.R. § 3.324 is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

